NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50571

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00544-MWF

 v.
                                                 MEMORANDUM*
JOSEPH MARTIN FERGUSON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Joseph Martin Ferguson appeals from the district court’s judgment and

challenges his guilty-plea conviction and 188-month sentence for conspiracy to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A)(viii), 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Ferguson’s counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Ferguson the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Ferguson waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal five specified issues related to his sentence. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

grounds for relief as to the voluntariness of Ferguson’s plea or any sentencing

issues outside the scope of the appeal waiver. We therefore affirm as to those

issues. We dismiss the remainder of the appeal in light of the valid appeal waiver.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     14-50571